Exhibit 10.1

June 5, 2009

Mr. Andrew Miller

Dear Andy:

Thank you for your interest in joining Polycom. Given the requirements we have
in building the company, and your background and skills, we believe you are the
ideal individual to join our team. We are pleased to extend the following offer:

 

1. Title and Position: Executive Vice President, Global Field Operations,
reporting to Bob Hagerty, Chairman & Chief Executive Officer. Your direct
responsibilities will include sales, field engineering (sales engineering group)
and go-to-market strategies and your shared responsibilities will include field
marketing (dotted line organization). This is an exempt professional position
located in Pleasanton, CA.

 

2. Salary: $16,666.67 paid semi-monthly (equivalent to approximately $400,000
per year). If your hire date is within five (5) business days of the end of a
pay cycle, you will receive your first paycheck at the end of the following pay
cycle.

 

3. Equity:

At the next Compensation Committee meeting following your start date, you will
be granted 80,000 full value share awards, composed of 40,000 Restricted Stock
Units and 40,000 Target Performance Shares of Polycom common stock, subject to
approval by the Compensation Committee of the Board of Directors. The Committee
typically grants restricted stock units and performance shares four times per
year. These shares will vest over a 3-year period and will be subject to the
other terms and conditions as set forth in your grant agreement, a copy of which
will be provided to you if and when approved by the Compensation Committee.
These Performance Shares are measured on Polycom’s Total Shareholder Return
against the Russell 2000 Index.

At the next Compensation Committee meeting following your start date, you will
be granted an option to purchase 100,000 shares of Polycom common stock, subject
to approval by the Compensation Committee of the Board of Directors. The
exercise price per share of the options will be established as Polycom’s closing
stock price on the grant date. These options will vest over a 4-year period.
Subject to your continued employment at Polycom, Inc., one-fourth of the shares
will vest on the one-year anniversary date of the grant, and one-thirty-sixth of
the balance of the options will vest each month thereafter until fully vested
after four years.

You will be granted two special equity incentive grants as follows:

 

  •  

75,000 Target Performance Shares of Polycom common stock with terms as set forth
in Exhibit A.

 

  •  

50,000 Target Performance Shares of Polycom common stock with terms as set forth
in Exhibit A.

The performance criteria will be detailed in your grant agreement and will be
subject to the other terms and conditions as set forth in your grant agreement,
a copy of which will be provided to you if and when approved by the Compensation
Committee.

 

4. Bonus Plan: Beginning in 2010, you will participate in the Performance Bonus
Plan, which is targeted at 80% of your actual base salary earnings during the
fiscal year. In 2009, you will participate in the Management Bonus Plan with
your eligibility to receive payments under the Management Bonus Plan based upon
the achievement of the following performance goals: 50% based upon corporate
performance and 50% based upon worldwide revenue and contribution margin
attainment. Your bonus amount is guaranteed at a minimum of 100% through the end
of Q3. Additionally, you will be guaranteed a minimum of 50% of your Q4 09 bonus
target. You will receive additional details of the Performance Bonus Plan, the
Management Bonus Plan and these performance metrics upon your hire.

 

5.

Signing Bonus: Upon receipt of payment documentation in the amount equivalent to
your signing bonus, you will receive a payment of $250,000, less applicable
taxes, to be paid in the July 31st payroll; provided however, you are employed
with the Company on such date. This signing bonus payment is subject to
repayment to Polycom if you voluntarily terminate your



--------------------------------------------------------------------------------

 

employment with the Company. The schedule for repayment is 100% of the total
bonus if you voluntarily terminate your employment prior to 1 year; 50% of the
total bonus reimbursement if you voluntarily terminate your employment prior to
2 years; and no repayment after 2 years of employment. For this purpose, a
voluntary termination excludes a termination due to death or disability or a
resignation for Good Reason, and “Good Reason” will have the same definition as
in your Separation Agreement under paragraph 4 of that Agreement.

 

6. Relocation: Polycom will handle the physical relocation of your household
goods; please contact Steve Quakenbush, 408-474-2580, when you would like these
arrangements to be made. You will also receive two round trip coach tickets for
you and your wife to travel to the California for a house hunting/area
familiarization trip. If needed, Polycom will arrange for up to six months of
temporary living and storage of your household goods. All relocation expenses
will be grossed up. The schedule for repayment is 100% of the total relocation
expense if you voluntarily terminate your employment prior to 1 year; 50% of the
total relocation expense if you voluntarily terminate your employment prior to 2
years; and no repayment if you voluntarily terminate after 2 years of
employment. For this purpose, a voluntary termination excludes a termination due
to death or disability or a resignation for Good Reason, and “Good Reason” will
have the same definition as in your Separation Agreement under paragraph 4 of
that Agreement.  

 

7. Home Travel: As your legal domicile is currently in Colorado, for a period
not to exceed 90 days after you start employment with Polycom, you may expense
up to twelve (12) trips to Colorado.

 

8. Change of Control: You will be provided with a Change of Control Severance
Agreement, which is attached as Exhibit B.

 

9. Separation Agreement: You will be provided with a Separation Agreement, which
is attached as Exhibit C.

 

10. Legal Fees: Upon your start date as an employee, Polycom will reimburse you
up to $18,250, within seven (7) days of your presentation of an expense
reimbursement report, along with an invoice from your counsel marked “paid”,
which shall be grossed-up for all of your applicable taxes, if any.

 

11. Benefits: Polycom provides a competitive benefits package to all full-time,
regular employees. You will be eligible to participate in all compensation,
retirement and welfare benefit programs that are currently available to Polycom
executive employees and any additional programs that may become available to
executive employees in the future. A summary of the benefit programs currently
available to Company employees is enclosed.

You hereby represent to Polycom that you are under no obligation or agreement
that would prevent you from becoming an employee of Polycom or that would
adversely impact your ability to perform the expected services, including
without limitation any non-solicitation and non-competition agreement.

Adherence to Company rules and regulations is also a condition of employment.
Polycom is an equal opportunity/affirmative action employer.

This offer is contingent upon the following: (1) your execution of Polycom’s
Proprietary Information and Invention Agreement, which, among other things,
requires that you will not, during your employment with Polycom, improperly use
or disclose any proprietary information or trade secrets of any former employer
and will not bring onto Polycom premises any confidential or proprietary
information of any former employer unless that employer has consented to such
action in writing; (2) your execution of Polycom’s Proprietary Information
Obligations Checklist concerning your obligation to protect and not bring to
Polycom the proprietary information of any other company between the date of
this offer letter and the date you begin employment with Polycom; (3) your
ability to provide the Company with the legally required proof of your identity
and authorization to work in the United States; (4) the satisfactory results of
the background investigation and reference checks; and (5) understanding of, and
commitment to, the standards and policies contained in Polycom’s Code of
Business Ethics and Conduct.

[EXECUTION PAGE FOLLOWS]



--------------------------------------------------------------------------------

This letter sets forth the terms of your employment with us and supersedes any
prior representations or agreements, whether written or oral. Our employment
relationship will be considered “at will,” which means that either you or the
Company may terminate your employment at any time and for any reason or for no
reason.

Sincerely,

 

/s/    Gary Ziesés

Gary Ziesés SVP, Human Resources

 

Accepted by:  

/s/    Andrew Miller

Date:  

6/8/2009

Start Date:  

July 1, 2009